

114 SRES 292 IS: Expressing the sense of the Senate that the availability of high-quality childcare for working parents should be increased.
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 292IN THE SENATE OF THE UNITED STATESOctober 22, 2015Mrs. Murray (for herself, Ms. Baldwin, Mr. Blumenthal, Mrs. Boxer, Ms. Cantwell, Mr. Casey, Mr. Durbin, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Hirono, Mr. Markey, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mr. Sanders, Mr. Schatz, Mr. Schumer, Ms. Stabenow, Mr. Udall, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mrs. Feinstein, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing the sense of the Senate that the availability of high-quality childcare for working
			 parents should be increased.
	
 Whereas working parents depend on high-quality childcare so they can work and support their families;
 Whereas over 60 percent of children under 5, and ½ of grade school-aged children, are in a regular childcare arrangement;
 Whereas United States businesses lose $3,000,000,000 annually due to employee absenteeism resulting from child care challenges, which weakens the stable and reliable childcare system that is essential for the economy;
 Whereas childcare is difficult to find for millions of families, particularly the nearly 9,000,000 parents who work non-standard hours, because only 8 percent of childcare centers provide evening or weekend care;
 Whereas most middle-class families struggle to afford high-quality childcare; Whereas the median annual aggregate cost of full-time care for an infant and a 4-year-old in a childcare center is nearly $16,000;
 Whereas the average annual cost of center-based childcare for an infant is over ½ of the income of a family of 3 living at the poverty level in 21 States;
 Whereas high-quality childcare and early education, especially for disadvantaged children, helps children thrive in school and beyond by—
 (1)decreasing special education placement and reducing grade retention;
 (2)decreasing child abuse and neglect and juvenile arrests;
 (3)increasing high school graduation and college attendance; and
 (4)increasing employment; Whereas the eligibility requirements to receive assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) (referred to in this preamble as the CCDBG), the primary source of Federal funding support for childcare, exclude most United States children from Federal childcare assistance;
 Whereas the CCDBG serves only a fraction of families eligible for Federal support, with only 17 percent of eligible children receiving Federal childcare assistance, the lowest percentage since 1997;
 Whereas these issues affect all families, but disproportionately affect women because— (1)over 95 percent of the formal childcare workforce is comprised of women; and
 (2)women do most of the unpaid childcare work in families;
 Whereas increased pay for workers in the childcare industry improves the quality of childcare for young children;
 Whereas to recruit and retain a qualified childcare workforce for young children, childcare staff for young children should be paid as much as K–12 staff with equivalent education and experience;
 Whereas a full-time living wage of at least $15 per hour is needed for childcare workers to meet the essential needs of their families, but the average childcare center worker earns $10.60 per hour and has experienced no increase in real earnings since 1997;
 Whereas high-quality childcare that works for everyone is essential for a strong economy and future;
 Whereas each working family needs, in order to support its well-being— (1)universal preschool;
 (2)child nutrition programs that promote health and wellness;
 (3)a fair work schedule; (4)a living wage;
 (5)paid family and medical leave; (6)paid sick days; and
 (7)credit in the Social Security system for time spent caregiving; and
 Whereas when families are guaranteed high-quality, flexible, available, and affordable childcare— (1)business productivity improves;
 (2)parents have a greater likelihood of finding and keeping employment; and
 (3)children do better in school and in life: Now, therefore, be it
	
 That the Senate supports efforts— (1)to provide childcare assistance to each working family that needs childcare assistance, including—
 (A)middle-class families that struggle to afford the costs of high-quality childcare; and
 (B)underpaid families that are often left behind; (2)to make childcare affordable—
 (A)such that no working family must pay more than 10 percent of its income for childcare; and
 (B)by providing additional help to families most in need; (3)to ensure that childcare is available so that parents in the 24-hour economy can access high-quality care—
 (A)when and where the parents need it (during weekends, nights, and as their job schedules change); and
 (B)with options across school, center, and home settings;
 (4)to guarantee that each family eligible for childcare receives childcare by creating a system that expands with need;
 (5)to improve the quality of childcare by— (A)guaranteeing childcare workers a living wage and wage parity with K–12 staff with equivalent education and experience;
 (B)improving training opportunities; and (C)giving workers a voice on the job to advocate for higher workplace standards and standards of care for the children the workers serve; and
 (6)to provide sufficient Federal, State, and local investment to ensure resources for high-quality jobs and affordable childcare.